                                  Case 21-15505-AJC                  Doc 1        Filed 06/03/21           Page 1 of 17


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Big Ben 33166, LLC, a New Mexico Limited Liability Company

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4636 NW 74th Avenue
                                  Unit 1
                                  Miami, FL 33166
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Miami-Dade                                                      Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  4636 NW 74th Avenue, Unit 1 Miami, FL 33166
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                   Case 21-15505-AJC                    Doc 1         Filed 06/03/21              Page 2 of 17
Debtor    Big Ben 33166, LLC, a New Mexico Limited Liability Company                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6719

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                       Case 21-15505-AJC                       Doc 1       Filed 06/03/21              Page 3 of 17
Debtor    Big Ben 33166, LLC, a New Mexico Limited Liability Company                                      Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                             Case 21-15505-AJC               Doc 1       Filed 06/03/21          Page 4 of 17
Debtor   Big Ben 33166, LLC, a New Mexico Limited Liability Company                   Case number (if known)
         Name

                               $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                  Case 21-15505-AJC                   Doc 1        Filed 06/03/21             Page 5 of 17
Debtor    Big Ben 33166, LLC, a New Mexico Limited Liability Company                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 1, 2021
                                                  MM / DD / YYYY


                             X   /s/ Nataliia Savchenko                                                   Nataliia Savchenko
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Agent




18. Signature of attorney    X   /s/ Sherri B. Simpson, Esq.                                               Date June 1, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Sherri B. Simpson, Esq. 0869491
                                 Printed name

                                 Sherri B. Simpson, Esq.
                                 Firm name

                                 1126 S. Federal Highway
                                 #326
                                 Fort Lauderdale, FL 33316
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (954) 524-4141                Email address      sbsimpson@simpson-law-group.com

                                 0869491 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                     Case 21-15505-AJC                   Doc 1     Filed 06/03/21       Page 6 of 17


                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Big Ben 33166, LLC, a New Mexico Limited Liability Company                                       Case No.
                                                                  Debtor(s)                                  Chapter    7



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, Nataliia Savchenko, declare under penalty of perjury that I am the Agent of Big Ben 33166, LLC, a New Mexico
Limited Liability Company,
                         and that the following is a true and correct copy of the resolutions adopted by Consent
Resolution on the 27th day of May , 20 21 .

      "Whereas, it is in the best interest of this company to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Nataliia Savchenko, Agent of this Company, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the company; and

        Be It Further Resolved, that Nataliia Savchenko, Agent of this Company is authorized and directed to appear
in all bankruptcy proceedings on behalf of the company, and to otherwise do and perform all acts and deeds and
to execute and deliver all necessary documents on behalf of the corporation in connection with such bankruptcy
case, and

       Be It Further Resolved, that Nataliia Savchenko, Agent of this Company is authorized and directed to
employ Sherri B. Simpson, Esq. 0869491, attorney and the law firm of Simpson Law Group to represent the company in
such bankruptcy case."

 Date      May 27, 2021                                                        Signed
                                                                                        Nataliia Savchenko




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                            Case 21-15505-AJC                                    Doc 1               Filed 06/03/21                        Page 7 of 17

 Fill in this information to identify the case:

 Debtor name            Big Ben 33166, LLC, a New Mexico Limited Liability Company

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $            89,579.25

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            89,579.25


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        3,773,637.09


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,773,637.09




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                     Case 21-15505-AJC                   Doc 1      Filed 06/03/21       Page 8 of 17

 Fill in this information to identify the case:

 Debtor name         Big Ben 33166, LLC, a New Mexico Limited Liability Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                     Case 21-15505-AJC                    Doc 1     Filed 06/03/21        Page 9 of 17

 Debtor         Big Ben 33166, LLC, a New Mexico Limited Liability                            Case number (If known)
                Company
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Five percent (5%)
                     interest in ownership of
                     real estate located at
                     4636 NW 74 Ave., Unit
                     1, Miami, FL 33166
                     Purchased at
                     Condominium
                     Association foreclosure
                     sale on
                     Unit 1, Building 1, of
                     BIG BEN COMMERCE
                     CENTER, a
                     condominium,
                     according to the
                     Declaration of
                     Condominium
                     recorded in OR Book
                     19561, Page 4562,
                     and all subsequent
                     amendments thereto,
                     together with its
                     undivided share in the
                     common elements, in
                     the Public Records of
                     Miami-Dade County,                   Tenant in
                     Florida                              Common                        Unknown                                         $89,579.25




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                    Case 21-15505-AJC                    Doc 1     Filed 06/03/21       Page 10 of 17

 Debtor         Big Ben 33166, LLC, a New Mexico Limited Liability                           Case number (If known)
                Company
                Name


 56.        Total of Part 9.                                                                                            $89,579.25
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                                       Case 21-15505-AJC                            Doc 1            Filed 06/03/21                  Page 11 of 17

 Debtor          Big Ben 33166, LLC, a New Mexico Limited Liability                                                  Case number (If known)
                 Company
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                          $89,579.25

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.               $89,579.25


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $89,579.25




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                      Case 21-15505-AJC                      Doc 1         Filed 06/03/21           Page 12 of 17

 Fill in this information to identify the case:

 Debtor name         Big Ben 33166, LLC, a New Mexico Limited Liability Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1   First Citizens Bank                            Describe debtor's property that is subject to a lien                  $998,444.25             $1,791,585.00
       Creditor's Name                                Five percent (5%) interest in ownership of real
                                                      estate located at 4636 NW 74 Ave., Unit 1,
                                                      Miami, FL 33166
                                                      Purchased at Condominium Association
                                                      foreclosure sale on
                                                      Unit 1, Building 1, of BIG BEN COMMERCE
       239 Fayetteville St                            CENTER, a condominium, according
       Raleigh, NC 27601
       Creditor's mailing address                     Describe the lien
                                                      first mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. First Citizens Bank
       2. First Citizens Bank
       3. First Citizens Bank

 2.2   First Citizens Bank                            Describe debtor's property that is subject to a lien                $1,398,738.93             $1,791,585.00
       Creditor's Name                                Five percent (5%) interest in ownership of real
                                                      estate located at 4636 NW 74 Ave., Unit 1,
                                                      Miami, FL 33166
                                                      Purchased at Condominium Association
                                                      foreclosure sale on
                                                      Unit 1, Building 1, of BIG BEN COMMERCE
       239 Fayetteville St                            CENTER, a condominium, according
       Raleigh, NC 27601
       Creditor's mailing address                     Describe the lien
                                                      2nd mtg



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 21-15505-AJC                     Doc 1         Filed 06/03/21              Page 13 of 17

              Big Ben 33166, LLC, a New Mexico Limited Liability
 Debtor       Company                                                                                 Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 2.3    First Citizens Bank                           Describe debtor's property that is subject to a lien                   $1,376,453.91       $1,791,585.00
        Creditor's Name                               Five percent (5%) interest in ownership of real
                                                      estate located at 4636 NW 74 Ave., Unit 1,
                                                      Miami, FL 33166
                                                      Purchased at Condominium Association
                                                      foreclosure sale on
                                                      Unit 1, Building 1, of BIG BEN COMMERCE
        239 Fayetteville St                           CENTER, a condominium, according
        Raleigh, NC 27601
        Creditor's mailing address                    Describe the lien
                                                      second mtg (future advance)
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

                                                                                                                               $3,773,637.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Halpern Rodriguez LLP
         355 Alhambra Cir., Ste 1101                                                                            Line   2.1
         Miami, FL 33134

         Halpern Rodriguez LLP
         355 Alhambra Cir., Ste 1101                                                                            Line   2.2
         Miami, FL 33134


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 21-15505-AJC                Doc 1    Filed 06/03/21           Page 14 of 17

              Big Ben 33166, LLC, a New Mexico Limited Liability
 Debtor       Company                                                                   Case number (if known)
              Name

        Halpern Rodriguez LLP
        355 Alhambra Cir., Ste 1101                                                             Line   2.3              CA01
        Miami, FL 33134




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property            page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                                    Case 21-15505-AJC                Doc 1   Filed 06/03/21           Page 15 of 17

 Fill in this information to identify the case:

 Debtor name         Big Ben 33166, LLC, a New Mexico Limited Liability Company

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      4636 Falcon LLC,                  4636 NW 74th Avenue                               First Citizens Bank                D   2.3
             a Fl LLC                          Miami, FL 33166                                                                      E/F
                                                                                                                                    G




    2.2      4636 Falcon LLC,                  4636 NW 74th Avenue                               First Citizens Bank                D   2.1
             a Fl LLC                          Miami, FL 33166                                                                      E/F
                                                                                                                                    G




    2.3      4636 Falcon LLC,                  4636 NW 74th Avenue                               First Citizens Bank                D   2.2
             a Fl LLC                          Miami, FL 33166                                                                      E/F
                                                                                                                                    G




    2.4      Jose A.                                                                             First Citizens Bank                D   2.2
             Maldonado                         guarantor                                                                            E/F
                                                                                                                                    G




    2.5      Jose S. Rivero                                                                      First Citizens Bank                D   2.2
                                               guarantor                                                                            E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                    Case 21-15505-AJC                Doc 1   Filed 06/03/21        Page 16 of 17

              Big Ben 33166, LLC, a New Mexico Limited Liability
 Debtor       Company                                                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Vioss Camara                      4636 NW 74 AVE                                First Citizens Bank            D   2.2
             Production, LLC. a                Unit 1                                                                       E/F
             Fl LLC                            Miami, FL 33166
                                                                                                                            G




    2.7      Vioss Camara                      4636 NW 74 AVE                                First Citizens Bank            D   2.3
             Production, LLC. a                Unit 1                                                                       E/F
             Fl LLC                            Miami, FL 33166
                                                                                                                            G




    2.8      Vioss Electronics                 4636 NW 74 AVE - UNIT 1                       First Citizens Bank            D   2.2
             Inc., a Fl corp                   Miami, FL 33166                                                              E/F
                                                                                                                            G




    2.9      Vioss Electronics                 4636 NW 74 AVE - UNIT 1                       First Citizens Bank            D   2.3
             Inc., a Fl corp                   Miami, FL 33166                                                              E/F
                                                                                                                            G




    2.10     Voss Vision Inc., a               4636 NW 74 AVE                                First Citizens Bank            D   2.2
             Fl corp                           Miami, FL 33166                                                              E/F
                                                                                                                            G




    2.11     Voss Vision Inc., a               4636 NW 74 AVE                                First Citizens Bank            D   2.3
             Fl corp                           Miami, FL 33166                                                              E/F
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 21-15505-AJC   Doc 1   Filed 06/03/21   Page 17 of 17



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            First Citizens Bank
            239 Fayetteville St
            Raleigh, NC 27601


            Halpern Rodriguez LLP
            355 Alhambra Cir., Ste 1101
            Miami, FL 33134
